393 U.S. 1077
89 S.Ct. 874
21 L.Ed.2d 771
UNITED STATES, appellant,v.INTERSTATE COMMERCE COMMISSION et al.  .no. 899.  Charles E. BRUNDAGE et al., appellants,  v.  UNITED STATES et al.
No. 942.

1
CITY OF AUBURN, appellant,


2
v.


3
UNITED STATES et al.


4
No. 999.


5
LIVING TON ANTI-MERGER COMMITTEE, appellant,


6
v.

INTERSTATE COMMERCE COMMISSION et al.

7
No. 1003.

Supreme Court of the United States
February 24, 1969

8
Solicitor General Griswold, Assistant Attorney General Zimmerman, Deputy Solicitor General Springer and Howard E. Shapiro, for the United States.


9
Louis B. Dailey and Harry Tyson Carter, for appellants Charles E. Brundage and others.


10
Robert L. Wald and Joel E. Hoffman, for appellant City of Auburn.


11
Valentine B. Deale, for appellant Livingston Anti-Merger Committee.


12
Robert W. Ginnane, Fritz R. Kahn and Jerome Nelson, for appellee Interstate Commerce Commission.


13
Alan F. Wohlstetter, for appellees 230 Pacific Northwest Shippers.


14
Robert Y. Thornton, Atty. Gen. of Oregon, and Richard W. Sabin, for appellee Public Utility Commissioner.


15
Hugh B. Cox, Ray Garrett, D. Robert Thomas, Lee B. McTurnan, Anthony Kane, Louis E. Torinus, Earl F. Requa, Frank S. Farrell, Eldon Martin and Richard J. Flynn, for appellees Great Northern Railway Co. and others.


16
Edwin O. Schiewe, Raymond K. Merrill, Thomas H. Ploss and Edward H. Foley, for appellee Chicago, Milwaukee, St. Paul & Pacific Railroad Co.


17
In these cases probable jurisdiction noted. Cases consolidated and a total of four hours is alloted for oral argument for these appeals and any other appeal taken from the same judgment as to which jurisdiction may hereafter be noted.


18
Mr. Justice FORTAS took no part in the consideration or decision of this matter.